WARREN, P. J.,
dissenting.
I agree with the majority that the answer to whether the parties’ settlement agreement was conditional on dissolution of their marriage depends on their intent. Brown, Adm’r v. Miles, 193 Or 466, 480, 238 P2d 761 (1951).
There is no dispute that this settlement was made in contemplation of dissolution. The agreement itself sheds no light on whether the parties considered that a condition precedent. They had divided some of their property, but that is only evidence that they believed a dissolution would take place.
There is no evidence in the record as to what they would have done had they abandoned the dissolution, but that is the real question. Implicit in the majority’s decision is the assumption that the parties intended a final division of their property because a dissolution was imminent. In my view, that makes dissolution a condition precedent.
Plaintiff had the burden of persuasion that the settlement was unconditional. I am not persuaded.
I dissent.